The motion for rehearing is brief. It simply states that this court committed error in overruling the bills of exception.
The evidence in the case, coming from the State, is quite sufficient to support the verdict. There was direct evidence that the appellant had upon his person two bottles of whiskey; that he carried them upon the street and deposited one of them under a trash can and apparently was in the act of depositing the other bottle at a different place in an alley when he was apprehended by an officer who was watching him. There were circumstances pointing to the possession of other whiskey in an automobile. Appellant testified that he had no whiskey and did not ride in an automobile.
The action of the court in refusing to instruct a verdict for the appellant is well supported by the evidence. The effect of the court's charge, as indicated in the original opinion, was to instruct an acquittal upon the second count of the indictment. It was eliminated from the consideration of the jury.
As applied to the evidence, a synopsis of which is given above, the remarks of counsel, of which complaint is made in Bill of Exceptions No. 4, are not of a nature to require a reversal of the judgment. The facts developed, as stated above, are sufficient to show that the appellant transported whiskey upon the street, and that he did not simply move it from one room in a hotel to another, as mentioned in the illustration to which the argument relates.
The other questions presented by the record are discussed and, we think, fully and correctly disposed of in the original opinion.
The motion is overruled.
Overruled. *Page 195